DETAILED ACTION
Status of the Claims
Claims 1-29 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 3-10, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 20130279033) in view of Foote (US 20090115631).
Regarding claim 1, referring to Fig 1-4 and 9-11, Lynam disclosed a vehicle exterior rearview mirror system comprising
a mirror reflective element;
[0065] Preferably, the mirror reflective element 18 comprises a transflective display on demand reflective element that is partially transmissive and partially reflective, so that the light emanating or glowing from the block may be transmitted through the reflective element when the illumination source is activated, but the indicator and light baffle is substantially non-visible or viewable when the illumination source is deactivated. 
a mirror back plate formed in a plastic injection molding operation;
wherein said mirror back plate comprises an aperture formed therethrough;
said mirror back plate comprising a front side and an opposing rear side;
[] Back plate 20 is molded or formed, such as by injection molding, so as to provide the display receiving portion 26 and a generally planar backing portion 20a that attaches to the rear surface of the reflective element 18 (such as via adhesive or other suitable attachment means). 

wherein said front side of said mirror back plate is attached at a rear side of said mirror reflective element;
[0049] As shown in FIG. 2, mirror reflector sub-assembly 12 includes a mirror reflective element 18 and a mirror reflector carrier or back plate 20 attached to or mounted to or adhered to a rear surface 18a of mirror reflective element 18.
a blind zone indication module comprising a circuit element with circuitry disposed thereat, wherein said circuitry comprises a plurality of light emitting diodes that are electrically activatable to emit light; 
[0050] Optionally, the mirror assembly may include multiple display elements or devices or signal indication modules (such as two or more display elements or devices or signal indication modules) for providing both an object in a blind spot/LCA indicator and display area 19a and a turn signal indicator and display area 19b, such as shown in FIG. 1.
[0051] As shown in FIGS. 2 and 4, signal indication module 22 includes a circuit element 32, such as a printed circuit board or the like (such as a rigid or flexible circuit board or element), with illumination sources or LEDs 28 disposed thereat (such as surface mounted or otherwise disposed LEDs or other suitable or equivalent light sources). Circuit element 32 is attachable to a rear surface 24a of indicating light source or block 24, whereby the illumination sources 28 are 
said blind zone indication module comprising a diffuser element;
[0052] The block may be molded as a translucent element, and may comprise a material that is at least partially crystalline, or the material may have a light scattering material mixed therein, or may be otherwise selected so as to provide a diffuse block, whereby the illumination emitted by the illumination source or LED will emanate from the forward surface of the block as a substantially uniform glow.
said rear side of said mirror back plate comprising an indicator receiving portion;
wherein said indicator receiving portion is located at said aperture of said mirror backplate;
wherein said blind zone indication module adhesively attaches at the rear side of said mirror reflective element via said aperture of said mirror back plate;
[0055] As shown in FIGS. 2, 5 and 6, indicator mounting portion 26 is unitarily or integrally formed with back plate 20 and may be formed with a pocket 26a for receiving or partially receiving block 24 to locate indicating light source or block 24 at the generally planar backing portion 20a of back plate 20. 
[0049] Signal indication module 22 includes a transparent or translucent polymeric block or element or indicating light source or element 24 (that is received into or attached to an indicator receiving portion or mounting portion or structure 26 of back plate so as to be disposed generally at a rear surface 20a of back plate 20) and an illumination source or indicator 28, such as one or more light emitting diodes (LEDs) or other suitable illumination source.

wherein said blind zone indication module includes a housing that houses said circuit element and said at least one light emitting diode therein;
wherein said rear side of said mirror back plate comprises structure at said indicator receiving portion that to at least partially receives said housing; 
wherein said structure of said mirror back plate at least partially circumscribes the aperture formed through said mirror back plate;
[0070] Optionally, and as shown in FIGS. 7 and 8, a reflective element assembly 12' includes a reflective element 18' and a back plate 20', which includes a plurality of angled baffle elements 30a' of a light baffle 30'. Back plate 20' includes an attachment element or snap element 26a' for attaching to or snapping to a corresponding attachment element or snap element 26b' of a signal indicating module 22' to attach or support signal indicating module 22' at the rear of back plate 20' and at and rearward of light baffle 30'.
[0071] Signal indication module 22' includes a transparent or translucent polymeric block or element or indicating light source or element 24' and an illumination source or indicator 28', such as one or more light emitting diodes (LEDs) or other suitable illumination source, such as described above.
wherein said circuit element comprises a plurality of electrically conductive terminals in electrical connection with circuitry of said circuit element;
wherein said plurality of electrically conductive terminals is disposed at a connector portion of said housing and is accessible thereat; 
wherein said connector portion of said housing is configured said plurality of electrocally to connect to a wire harness of an exterior rearview mirror assembly to electrically power circuitry of said circuit element when said mirror reflective element sub-assembly is disposed at the exterior mirror assembly and when the exterior rearview mirror assembly is mounted and used on a vehicle; and
wherein said circuitry is operable to electrically power said plurality of light emitting diodes. 
[0051] Circuit element 32 preferably includes an electrical connector 32a or lead or terminal for electrically connecting the circuitry and light source to electrical power or electrical control at the mirror assembly when the signal indication module is attached to the back plate and installed at the mirror casing.
 [0134] Optionally, and desirably, the display element or signal indicating module (such as a module of the types having a hollow tube configuration or a translucent block configuration as described above) may comprise a stand-alone unitary module that is a substantially sealed, water impervious, indicator module or display module, so as to be substantially impervious to water ingress or to debris ingress, and preferably with electrical connectors (such as a plug or socket connector) established or incorporated therein or with a lead or wire harness (such as a flying lead or pigtail) established or incorporated therein.
[0082] Optionally, a cover or seal or the like may be provided at least partially around the signal indicating module to cover and/or substantially seal the circuit element and optical block at and within the signal indicating module (or the signal indicating module may be otherwise 
[0129] The signal indicator or blind spot indicator or turn signal indicator of the present invention thus provides a visible signal that is viewable at the exterior mirror by a person viewing the reflective element of the exterior rearview mirror at or near an appropriate angle or location relative to the exterior mirror.
[0072] Circuit element 32' preferably includes an electrical connector or lead or terminal for electrically connecting the circuitry and light source to electrical power or electrical control at the mirror assembly when the signal indication module is attached to the back plate and installed at the mirror casing. 
[0085] Circuit element 32'' preferably includes an electrical connector or lead or terminal for electrically connecting the circuitry and light source to electrical power or electrical control at the mirror assembly when the signal indication module is attached to the back plate and installed at the mirror casing.

Lynam did not disclose wherein said plurality of light emitting diodes comprises three triangularly arranged light emitting diodes; 
Foote teaches an exterior mirror wherein [0084] Also, the indicator module (having a shape or structure, such as a triangular or trapezoid shape or the like, with one or more light sources or light emitting diodes and an electrical connector) may have a light transmitting element or window or lens (that may or may not have an optical light directing property) at its interfacing end that is at least somewhat soft or pliable, so that the module creates intimate contact at the rear of the reflective element when pressed against the reflective element.
Lynam and Foote are considered to be analogous art because they pertain to exterior mirrors. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a plurality of light emitting diodes comprises three triangularly arranged light emitting diodes for Lynam’s mirror in order to have the desirable effects. 
Regarding claim 3, Lynam disclosed further wherein a portion of said blind zone indication module partially but not fully occludes light emitted by said plurality of light emitting diodes to reduce a bright spot at said mirror reflective element when said mirror reflective element sub-assembly is disposed at the exterior rearview mirror assembly and when the exterior rearview mirror assembly is mounted and used on the vehicle and when said mirror reflective element sub-assembly is viewed by a driver of the vehicle when said plurality of light emitting diodes of said blind zone indication module is activated.


[0056] As can be seen with reference to FIGS. 2 and 5, light baffle 30 comprises a plurality of angled or slanted ribs or vanes or baffle elements 30a that are separated or defined by gaps or slots or slits 30b formed through the back plate 20, whereby light from the light sources 28 is transmitted through the block 24 and through the gaps or slots 30b at the back plate 20. The baffle elements thus may be integrally formed with the back plate, with the slots being formed as openings or apertures or passageways through the generally planar back plate and between the baffle elements 30a. As can be seen in FIGS. 2 and 5, baffle elements 30a are integrally formed or molded with back plate 20 and are angled to direct or angle the light or allow the light passing through the slots to be viewed from a desired or appropriate direction, while shielding or shading the light or providing line of sight occlusion of the light so that the light is substantially not viewed from another direction.
[0079] In the illustrated embodiment, outer shell 25'' includes side walls 25a'' and a forward surface or portion 25b'', which includes a light baffle 30'' molded as part of the outer shell. As shown in FIGS. 9 and 10, forward portion 25b'' of outer shell 25'' has the light baffle 30'' (which includes a plurality of baffle elements or vanes 30a'' formed at an angle relative to the planar forward surface of the forward portion 25b'' with slots formed between the vanes for light from the illumination source 28'' to pass therethrough) integrally formed therewith. Although shown in FIGS. 9 and 10 as extending partially along the depth of the outer shell 25'', the baffle elements 30a'' may extend substantially the entire depth of the shell 25'' so that a rearward end or region of the baffle elements is generally at or near the rear surface of the optical block 24'' when 
Regarding claim 4, Lynam disclosed further wherein said blind zone indication module snap attaches at said structure of said mirror back plate that at least partially circumscribes the aperture formed through said mirror back plate. 
[0070] Optionally, and as shown in FIGS. 7 and 8, a reflective element assembly 12' includes a reflective element 18' and a back plate 20', which includes a plurality of angled baffle elements 30a' of a light baffle 30'. Back plate 20' includes an attachment element or snap element 26a' for attaching to or snapping to a corresponding attachment element or snap element 26b' of a signal indicating module 22' to attach or support signal indicating module 22' at the rear of back plate 20' and at and rearward of light baffle 30'. The attachment element 26a' may be integrally formed at the rear of the back plate 20' (such as during the integral molding formation of the back plate itself and such as via an injection molding tool or the like) and at or near baffle elements 30a' of light baffle 30' of back plate 20', while attachment elements 26b' may be integrally formed or otherwise established at a forward surface of signal indicating module 22'. Although described as snaps or snap elements, other mechanical or adhesive means may be 
{referring to Fig. 7, snap element 26a' partially circumscribes the aperture 28a}
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see cited [0054]}
Regarding claim 6, Lynam disclosed further [0070] Optionally, and as shown in FIGS. 7 and 8, a reflective element assembly 12' includes a reflective element 18' and a back plate 20', which includes a plurality of angled baffle elements 30a' of a light baffle 30'. Back plate 20' includes an attachment element or snap element 26a' for attaching to or snapping to a corresponding attachment element or snap element 26b' of a signal indicating module 22' to attach or support signal indicating module 22' at the rear of back plate 20' and at and rearward of light baffle 30'.
[0071] Signal indication module 22' includes a transparent or translucent polymeric block or element or indicating light source or element 24' and an illumination source or indicator 28', such as one or more light emitting diodes (LEDs) or other suitable illumination source, such as described above.
Regarding claim 7, Lynam disclosed further [0051] Circuit element 32 preferably includes an electrical connector 32a or lead or terminal for electrically connecting the circuitry and light source to electrical power or electrical control at the mirror assembly when the signal indication module is attached to the back plate and installed at the mirror casing.

[0082] Optionally, a cover or seal or the like may be provided at least partially around the signal indicating module to cover and/or substantially seal the circuit element and optical block at and within the signal indicating module (or the signal indicating module may be otherwise substantially sealed) so that the signal indicating module may be substantially water impervious. The signal indicating module thus provides a self-contained module or device that may be readily attached to the mirror back plate and readily connected to electrical wiring or leads of the mirror assembly. Advantageously, the substantially sealed signal indicating module may be brought in or installed as a single or unitary module with sealed elements and mechanical connections and electrical connectors pre-established as part of the sealed unitary signal indicating module. Thus, the mechanical connectors or elements or connections may mechanically connect to the mirror back plate, and the electrical connectors may be electrically connected to electrical wiring or leads of the mirror assembly when the sealed, self-contained signal indicating module is installed at or in or at least partially in the exterior rearview mirror assembly.
Regarding claim 8, Lynam disclosed further [0079] In the illustrated embodiment, outer shell 25'' includes side walls 25a'' and a forward surface or portion 25b'', which includes a light 
Regarding claim 9, Lynam disclosed further [0101] The iconistic display may be established at the reflective element, such as by providing indicia at the reflective element.
Regarding claim 10, Lynam disclosed further [0129] The signal indicator or blind spot indicator or turn signal indicator of the present invention thus provides a visible signal that is viewable at the exterior mirror by a person viewing the reflective element of the exterior rearview mirror at or near an appropriate angle or location relative to the exterior mirror. If the mirror reflective element is not a transflective mirror reflective element (such as a construction using laser ablation to create a hole or holes in the mirror reflector such as is now used on the likes of 2008 Toyota Tundra and 2008 Cadillac Escalade vehicles), the size of the icon or indicia of the display or signal indicator module is typically limited if used for blind spot indication, such as to a size dimension that is circumscribed by a circle having a diameter of about 5 mm to about 7 mm or less, since a larger indicator or display may interfere with viewing of the reflective element during normal driving conditions and when the signal indicator module is not activated, and may be aesthetically unacceptable.


Lynam disclosed further wherein said connector portion extends from one of the side walls of said housing;
[0051] Circuit element 32 preferably includes an electrical connector 32a or lead or terminal for electrically connecting the circuitry and light source to electrical power or electrical control at the mirror assembly when the signal indication module is attached to the back plate and installed at the mirror casing.
wherein said housing comprises side walls that, with said housing at least partially received at said structure at said indicator receiving portion, protrude from the rear side of said mirror reflective element;
[0070] Optionally, and as shown in FIGS. 7 and 8, a reflective element assembly 12' includes a reflective element 18' and a back plate 20', which includes a plurality of angled baffle elements 30a' of a light baffle 30'. Back plate 20' includes an attachment element or snap element 26a' for attaching to or snapping to a corresponding attachment element or snap element 26b' of a signal indicating module 22' to attach or support signal indicating module 22' at the rear of back plate 20' and at and rearward of light baffle 30'.
Regarding claim 15, the claim is interpreted and rejected as claim 4.
Regarding claim 16, the claim is interpreted and rejected as claim 5.
Regarding claim 17, the claim is interpreted and rejected as claim 7.
Regarding claim 18, the claim is interpreted and rejected as claim 8.
Regarding claim 19, the claim is interpreted and rejected as claim 9.
Regarding claim 20, the claim is interpreted and rejected as claim 11.
Regarding claim 21, the claim is interpreted and rejected as claim 12.
.


Claims 2, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 20130279033) in view of Foote (US 20090115631), in view of Hutzel (US 20030117728).
Regarding claim 2, Lynam did not disclose wherein said circuitry provides overvoltage protection.
Hutzel teaches a rearview mirror system wherein [0197] In addition, it can be appreciated that the light module circuitry may optionally include an over voltage regulator to protect the LEDs from damage.
Lynam and Hutzel are considered to be analogous art because they pertain to a rearview mirror assembly for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said circuitry is operable to electrically power said at least one light emitting diode, and wherein said circuitry provides overvoltage protection for Lynam’s mirror system as an alternative embodiment in order to protect the LEDs from damage.
Regarding claim 23, the claim is interpreted and rejected as claim 1 and 2.
Lynam disclosed further wherein said housing comprises an inner surface, and wherein the inner surface comprises a diffusely light reflecting surface for reflecting light incident thereon;
[0070] Optionally, and as shown in FIGS. 7 and 8, a reflective element assembly 12' includes a reflective element 18' and a back plate 20', which includes a plurality of angled baffle elements 30a' of a light baffle 30'. Back plate 20' includes an attachment element or snap element 
Regarding claim 24, the claim is interpreted and rejected as claim 3.
Regarding claim 25, the claim is interpreted and rejected as claim 4.
Regarding claim 26, the claim is interpreted and rejected as claim 5.
Regarding claim 27, the claim is interpreted and rejected as claim 6 and 7.
Regarding claim 28, the claim is interpreted and rejected as claim 12.
Regarding claim 29, the claim is interpreted and rejected as claim 13.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 20130279033) in view of Foote (US 20090115631), in view of Varaprasad (US 20100110523).

Regarding claim 11, Lynam did not disclose wherein each light emitting diode is associated with a respective icon of an indicia element disposed at an end portion of said blind zone indication module at which said blind zone indication module attaches at said mirror reflective element.
First, Lynam disclosed [0064] Illumination source 28 (such as one or more light emitting diodes (LEDs) or organic light emitting diodes (OLEDs) or the like) is/are energized to direct or emit illumination through indicating light source or block 24 so that the indicator/light is viewable through the reflective element. The indicating light source or block 24 and/or light baffle 30 may be formed to provide a desired shape for viewing of the light passing through the 
Second, referring to Fig. 18, Lynam of ’257 teaches a display device for exterior rearview mirror comprising a pair of LEDs 634a, 634b, each associated with respective icon 623a and 623b.
Lynam and Lynam of ’257 are considered to be analogous art because they pertain to a rearview mirror assembly for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate each light emitting diode is associated with a respective icon of an indicia element disposed at an end portion of said blind zone indication module at which said blind zone indication module attaches at said mirror reflective element for Lynam’s mirror system as an alternative embodiment.
Regarding claim 12, the claim is interpreted and rejected as claim 8. {Fig. 6 of Varaprasad shows a plurality of louvers arranged generally parallel to one another and between respective pairs of said three linearly arranged LEDs}





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGMIN FAN/Primary Examiner, Art Unit 2685